Exhibit 10.12

OFFICER EMPLOYMENT AGREEMENT

This Officer Employment Agreement (the "Agreement") is made and entered into to
be effective as of the 1st day of October, 2003, by and between WEBCO
INDUSTRIES, INC., an Oklahoma corporation (hereinafter called the "Company"),
and DAVID E. BOYER (hereinafter called "Officer").

Recitals:

Officer has served as the Company's Senior Vice President, Tubular Operations
since May 2001 and Corporate Secretary since February 1994. Officer and the
Company desire to enter into this Agreement to state the terms and conditions of
Officer's employment by the Company.

NOW THEREFORE, in consideration of the mutual covenants and promises herein and
intending to be legally bound, Officer and the Company agree as follows:

1. EMPLOYMENT OF OFFICER. The Company employs Officer to serve in the capacities
of the Company's Senior Vice President, Tubular Operations and Corporate
Secretary. Officer accepts his employment by the Company in the capacities
stated and no others.

2. DUTIES. The Company and Officer recognize that it is not feasible to specify
in detail all of the duties of Officer in his capacities as Senior Vice
President, Tubular Operations and Corporate Secretary. In general terms, Officer
will perform those duties which are commensurate and consistent with these
positions as may reasonably be assigned to Officer by the CEO or COO of the
Company and shall not have reporting responsibilities to any other person.
Without limiting the generality of the foregoing, Officer shall attend and shall
be entitled to participate in all meetings of the Company's Board and
stockholders.

3. TERM. The term of this Agreement shall commence on October 1, 2003 and shall
terminate on September 31, 2006 or earlier upon the occurrence of any of the
following (herein called "Termination Events"):
(a) The mutual agreement of the parties;
(b) The voluntary resignation by Officer;
(c) Officer's death;
(d) Officer's "retirement", or "permanent disability";
(e) The involuntary termination of Officer by the Company other than for
"Cause";
(f) The involuntary termination of Officer by the Company for "Cause";

4. COMPENSATION. During the term of this agreement, the Company agrees to pay
Officer a base compensation ("Base Compensation") as recommended by the CEO and
approved by the Compensation Committee and the Board, payable in biweekly
installments and subject to federal and state withholding deductions required by
law. Officer's Base Compensation may be increased from time to time by action of
the Compensation Committee, but Officer's Base Compensation shall not be
decreased below Officer's then current Base Compensation without Officer's
consent. This paragraph shall not exclude Officer from receiving bonus
compensation provided by the Company's Compensation Committee or Board of
Directors, either for Officer individually or as a participant in a bonus pool.
Additionally, this paragraph shall not exclude Officer from receiving stock
grants, stock options or participating in any other employee benefit plan
involving the Company's stock, as determined by the Company's Compensation
Committee or by the Board.

5. EXPENSE REIMBURSEMENT. The Company will reimburse Officer for all
out-of-pocket expenses incurred by Officer in the performance of Officer's
service for the Company. The Company recognizes that Officer's participation in
professional societies and civic organizations will enhance Officer's
capabilities and the image of the Company in the local community. Accordingly,
as a part of Officer's duties, the Company expects Officer to participate in
professional society activities and civic club activities. The Company will
reimburse Officer for professional society and civic club dues and will provide
Officer with reasonable time off with pay to attend professional and civic club
meetings.

6. FRINGE BENEFITS. The Company will provide Officer with the following "fringe
benefits":
(a) Life Insurance. In addition to the group term life benefits provided to all
employees of Company, Company will pay the premium cost of an additional
$200,000 of term life insurance.
(b) Vacation. Fifteen (15) days per calendar year with full salary. Unused
vacation days in any calendar year may not be carried over and used in any
subsequent calendar year.
(c) Physical Examination. An annual complete physical examination by a physician
of Officer's selection.
(d) Medical Insurance. Medical insurance for Officer and Officer's dependents
with deductible and co-payment provisions that are consistent with the Company's
general Medical Insurance Plan.
(e) Club Dues. Reimbursement for country club, Summit Club and Admirals Club (or
other comparable clubs) memberships and dues.
(f) Automobile. The use of an automobile appropriate to Officer's position.
The foregoing shall not be exclusive and Officer shall be entitled to
participate in all other employee benefits which Company extends to executive
officer employees of the Company generally or to Officer individually.

7. TERMINATION BY MUTUAL AGREEMENT OR VOLUNTARY RESIGNATION BY OFFICER. In the
event Officer's employment with the Company terminates by mutual agreement of
the Company and Officer or Officer voluntarily resigns from the employment of
the Company, this Agreement will terminate effective upon the date of Officer's
termination of employment and Officer shall be entitled to receive his Base
Compensation as then in effect and all other amounts due Officer under this
Agreement through the date of such termination. In addition, but without
duplication, Officer will be entitled to the standard benefits available to any
employee who voluntarily terminates his or his employment with the Company as
well as any other compensation and benefits as may be mutually agreed to in
writing and approved by the Compensation Committee of the Board.

8. TERMINATION IN THE EVENT OF DEATH. In the event Officer's employment with the
Company terminates by reason of the death of Officer, this Agreement will
terminate effective upon the date of Officer's death and the legal
representative of Officer shall be entitled to receive an amount equal to
Officer's Base Compensation as then in effect and all other amounts due Officer
under this Agreement through the date of such termination.

9. TERMINATION DUE TO OFFICER'S RETIREMENT OR PERMANENT DISABILITY. In the event
Officer's employment with the Company terminates by reason of the "retirement"
of Officer or the "permanent disability" of officer, this Agreement will
terminate effective upon the date of such termination and Officer will be
entitled to the following; provided that, Officer does not become an employee or
consultant for any competitors of the Company during the respective period set
forth below:
(a) Officer will receive non-discretionary bonuses for the 2 years immediately
following his termination (inclusive of the bonus payable for the year in which
such termination occurred) as if Officer was still employed by the Company.
(b) The Company will make one month's Cobra payment (or otherwise provide
comparable insurance) on behalf of the Officer for each year Officer was
employed by the Company in any capacity.
(c) Officer will receive his Base Compensation and other benefits under this
Agreement for the first six (6) months of such disability.
(d) For purposes of this Agreement, the term "retirement" shall mean as such
term is defined in the Company's policies and procedures from time to time in
effect, or if no such policies and procedures are in effect, as such term is
defined in the Social Security Act of 1935, as amended. The term "permanent
disability" shall mean the inability of Officer to perform his duties under this
Agreement due to physical or mental incapacity for a period of six (6)
consecutive months or for a period of eight (8) months during any twelve
consecutive month period.

10. INVOLUNTARY TERMINATION OF OFFICER OTHER THAN FOR CAUSE. In the event
Officer's employment with the Company is terminated by the Company without
"Cause"(as such term is defined below), this Agreement will terminate effective
upon the date of such termination and Officer will be entitled to the following
as long as Officer does not become an employee or consultant for any of the
Company's competitors during the respective period:
(a) Officer will continue to receive his Base Compensation as in effect at the
time of such termination for a period of twelve (12) months following such
termination.
(b) Officer will receive non-discretionary bonuses for the 2 years immediately
following his termination (inclusive of the bonus payable for the year in which
such termination occurred) as if he was still employed by the Company.
(c) The Company will provide one month's insurance, through Cobra or other
comparable insurance, on behalf of Officer for each year Officer was employed by
Company in any capacity.

11. TERMINATION FOR CAUSE. The Company may terminate Officer's employment with
the Company for Cause. In the event Officer's employment with the Company is
terminated by the Company "Cause", this Agreement will terminate effective upon
such termination for Cause and Officer shall not be entitled to any of the
benefits of this Agreement through the date of such termination or otherwise.
For purposes of this Agreement, the Company shall have "Cause" to terminate the
Officer's employment only on the basis of:
(a) The Officer's willful and continued failure to substantially to perform his
duties with the Company (other than any such failure resulting from his
incapacity due to physical or mental illness) after a written demand for
substantial performance is delivered to the Officer by the Company's Board of
Directors which specifically identifies the manner in which such Board of
Directors believes that the Officer has not substantially performed his duties;
or
(b) The Officer's willful engagement in conduct materially and demonstrably
injurious to the Company.
For purposes of this subsection, no act or failure to act on Officer's part
shall be considered "willful" unless done, or omitted to be done, by the Officer
not in good faith and without reasonable belief that his action or omission was
in the best interest of the Company. Officer shall not be deemed to have been
terminated for Cause unless and until there shall have been delivered to Officer
a copy of a resolution duly adopted by the affirmative vote of not less than
two-thirds of the entire membership (excluding Officer) of the Company's Board
of Directors, at a meeting of the Board of Directors called and held for the
purpose, finding that in the good faith opinion of the Board of Directors,
Officer was guilty of conduct set forth in subsection (a) or (b) of this Section
and specifying the particulars thereof in detail. If Officer believes that the
Company does not have Cause to terminate Officer's employment, Officer may
request, by written notice to the Company given within thirty (30) days from the
date Officer a copy of the resolution referred to above, that the question of
Cause to terminate Officer's employment be submitted to final and binding
arbitration under the Oklahoma Arbitration Act. Pending the arbitration
decision, Officer shall be entitled to receive all of Officer's benefits under
this Agreement.

12. CHANGE IN CONTROL. The provisions of this paragraph will be "triggered" by a
"Change in Control" of the Company. For the purpose of this paragraph, a "Change
in Control" shall be deemed to have occurred if:
(a) There shall be consummated any consolidation, merger or sale of all or
substantially all of the assets and business of the Company following which the
holders of the Company's common stock immediately prior to such transaction own
less than 80% of the combined voting power of the surviving entity immediately
after such transaction; or
(b) The shareholders of the Company shall approve any plan or proposal for the
liquidation or dissolution of the Company; or
(c) Any person (as such term is used in Sections 13(d) and 14(d)(2) of the
Securities and Exchange Act of 1934, as amended (the "Exchange Act"), other than
the Company, the F. William Weber Family or any employee benefit plan sponsored
by the Company, shall become the beneficial owner directly or indirectly (within
the meaning of Rule 13d-3 under the Exchange Act) of securities of the Company
representing either (i) 51% of the Company's common stock or (ii) a greater
percentage of the Company's common stock than the aggregate percentage held or
controlled by the F. William Weber Family.; or
(d) At any time during a period of two (2) consecutive years, individuals who,
at the beginning of such period constituted the Board of Directors of the
Company, shall cease for any reason to constitute at least a majority thereof,
unless the election or the nomination for election by the Company's shareholders
of each new director during such (2) year period was approved by a vote of at
least two-thirds (2/3) of the directors then still in office who were directors
at the beginning of such two (2) year period.
For the purpose of this paragraph, the term, "F. William Weber Family" shall
mean, collectively, F. William Weber, Martha A. Weber, Dana S. Weber, Kimberly
Weber Frank, Ashley Weber, and the lineal descendants of the persons above
named.

In the event of a Change of Control as above defined, if the entity surviving
such transaction does not offer comparable employment to Officer or takes an
employment action adverse to Officer within one year of the effective date of
the Change of Control, the Company or such survivor shall pay Officer a lump sum
payment equal to: (1) three (3) times the Officer's "annual cash compensation"
from the Company; plus (2) such amount as is necessary so that such payment is
received net of any special or excise taxes imposed on the payment or on Officer
under the Internal Revenue Code of 1986, as amended, or any similar provision of
a subsequent revenue law. The term "annual cash compensation" shall mean the sum
of: (x) Officer's annual Base Salary in effect at the time of the Change of
Control; and (y) an amount equal to the highest annual bonus paid Officer in the
three (3) calendar years preceding the Change of Control. The Change of Control
payment shall be made within thirty (30) days after the Change of Control takes
place, except that if Officer so elects by notice to the Company within fifteen
(15) days after the Change of Control event, in lieu of the lump sum
compensation payment, for a period of thirty-six (36) months from the date of
Change of Control, Company shall pay Officer monthly an amount equal to
one-thirty-sixth (1/36) of the total amount which, payable over such period in
installments, would have compounded future value equal to the amount of the lump
sum compensation payment, based on the prime interest rate, plus four (4)
percentage points, of the Company's primary banking source at the date of the
Change of Control.

13. SUCCESSOR TO THE COMPANY. Except in the event of a Change of Control, the
Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company, by agreement in form and substance satisfactory to
Officer, expressly, absolutely and unconditionally to assume and agree to
perform this Agreement in the same manner and to the same extent that Company
would be required to perform it if no such succession or assignment had taken
place. Any failure of the Company to obtain such agreement prior to
effectiveness of any such succession or assignment shall be a material breach of
this Agreement and shall be deemed to be a Change of Control event.

14. NOTICES. All notices and other communications under this Agreement shall be
in writing and shall be deemed to have been duly given when delivered or (5)
days after posting by U.S. Mail, certified, return receipt requested, postage
prepaid as follows:

        IF TO COMPANY:
        WEBCO INDUSTRIES, INC.
        Attn: Chairman, Compensation Committee
        P.O. Box 100
        Sand Springs, OK. 74063

        IF TO OFFICER:
        DAVE BOYER
        6615 E. 78TH ST. SO.
        TULSA, OK. 74133

or such other address as either party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

15. MISCELLANEOUS. No provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Officer and the Company. No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not set forth expressly in this
Agreement.

16. VALIDITY. The invalidity or unenforceability of any provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

17. COUNTERPARTS. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same instrument.

18. LAWS GOVERNING. This Agreement has been entered into in the State of
Oklahoma, and shall be construed, interpreted and governed in accordance with
the laws of the State of Oklahoma without regard to the conflict of law
provisions thereof.


IN WITNESS WHEREOF, the parties have executed this Agreement to become effective
as of the date first above written.

"OFFICER":                                                            "COMPANY":
                                                                               
WEBCO INDUSTRIES, INC.
/s/ Dave Boyer                                                         By /s/
Brad Vetal                                 
Dave Boyer                                                                  Brad
Vetal
Senior Vice President, Tubular Operations                  Chairman,
Compensation Committee
Corporate Secretary